Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 1 of 73

 

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ROME DIVISION

 

PHILLIP WAYNE KOGER,

P) ORIGINAL

CIVIL ACTION
FILE NO:
4:18-cv-00053-HLM

PlaineLfe,

+ £ + £ F €

GREGGORY CARSON, individually;
STEPHEN BAGLEY, individually;
TODD COOK, individually;

JAMES DAVIS, individually;
DYLON FLOYD, individually; and
ANTHONY LAWSON, individually,

+ + £ F  €

*

Defendants.

 

THE DEPOSITION OF
SERGEANT GREGGORY THOMAS CARSON
June 19, 2019

 

Sue Anne Vaughn, Court Reporter
Angel & Associates Court Reporting
1043 Executive Drive, Suite 102
Hixson, Tennessee 37343
Telephone 423-876-4435 and 800-298-DEPO (3376)

 

 

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
Sue Anne Vaughn Angel & Associates Court Reporting
10
Ld
12
3
14
LS
16
Li?
18
13

20
21

Ln

23

24

25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 2 of 73

 

 

 

 

2
INDEX OF EXAMINATION
SERGEANT GREGGORY THOMAS CARSON
Examination by Ms. Parker... ..... ccc cee eet eee cece eee 5
Peamination. by Ms. Havlik. «.<a vs eee wu @KKNE WEEE EDES ODE w 59
Examination by Mr. Exiles «same sas Sad ock Wa wnemeensmwunn 61
Examination by Mr. Stone........ cc cece cee ee cee cece eens 63
Reexamination by Mr. Exum....... 2.2... eee eee ee ce eee 64
Reexamination by Ma. Havlibas wcaweneewe cee eee edwedanwaa 64
Reexamination by Ms, Parket sc scktawac oa Keds Ream Oe wow On 65
INDEX OF EXHIBITS
Ls CGGR Ss FLGCG oa wee yee ce Ew EWS OOS EE OO EO WOW WE BRK S2
2 = BOC S VRS ck asic «cw wile wee ee ee oe ee 52
2 =~ Cannon's videows os new 6 e546 wou 18 GO e Owe Ee ewe AD 52
2 = Dari SS Vides a6 046 bc oo O RR OR RES REM wee ed ee OR 52
APPEARANCES:
FOR THE PLAINTIFF:
HEATHER G. PARKER, ESQUIRE
heatherparker@bfhelaw.com
MICHAEL HIBDON, ESQUIRE
michaelhibdon@bfhelaw.com
Bulloch, Fly, Hornsby & Evans
302 North Spring Street
P.O. Box 395
Murfreesboro, Tennessee 37133
(615) 896-4154
FOR DEFENDANT GREGGORY CARSON:
BRYAN HOSS, ESQUIRE
bryan@davis-hoss.com
Davis & Hoss, PC
850 Fort Wood Street
Chattanooga, Tennessee 37403
(423) 266-0605
(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
10

Ld

dee
Lo

14

LS

16

7
18
19
20
Ziad.
22

23
24
Zn

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 3 of 73

 

APPEARANCES

(Cont'd) :

FOR DEFENDANT STEPHEN BAGLEY, JAMES DAVIS
and DYLON FLOYD:

KEVIN R. STONE, ESQUIRE

kstone@fmglaw.com

Freeman Mathis & Gary, LLP

100 Galleria Parkway, Suite 1600

Atlanta, Georgia 30339

(770) 303-8643

FOR DEFENDANT TODD COOK:

JAMES F,. EXUM, III, ESQUIRE
jfexum@chamblisslaw.com
Chambliss, Bahner & Stophel, P.C.
Liberty Tower

605 Chestnut Street, Suite 1700
Chattanooga, Tennessee 37450
(423) 757-0233

FOR DEFENDANT ANTHONY LAWSON:

GWENDOLYN HAVLIK, ESQUIRE
ghavlik@deflaw.com

Drew, Eckl & Farnham, LLP

303 Peachtree Street NE, Suite 3500
Atlanta, Georgia 30308

(404) 885-1400

 

 

 

 

(423) 876-4435
Sue Anne Vaughn

"Preserving The Record" (800) 298-3376
Angel & Associates Court Reporting
10
LL
12
13
14
15
16
LT
18
L9
20
21
22
29
24
25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 4 of 73

 

 

The deposition of SERGEANT GREGGORY THOMAS
CARSON, called as a witness at the instance of the
Plaintiff, for purposes of discovery, pursuant to the
Federal Rules of Civil Procedure, taken by notice on the
19th day of June, 2019, at Davis & Hoss, PC, 850 Fort
Wood Street, Chattanooga, Tennessee 37403, commencing at
9:12 a.m., before Sue Anne Vaughn, Court Reporter and

Notary Public.

sTrTrLiLPULATION

It being agreed between counsel for the
respective parties that Sue Anne Vaughn, Notary Public
and Shorthand Reporter, may swear the witness, take his
deposition in machine shorthand, afterwards reducing the
same to typewriting.

All objections, except as to the form of the
question and responsiveness of the answer, are reserved
to on or before the hearing.

It being further agreed that all formalities
as to notice, caption, certificate, transmission,
et cetera, are expressly waived. (Signature reserved.)
/////

/////
fli]

 

 

(423) 876-4435 "Preserving The Record” (800) 298-3376
Sue Anne Vaughn Angel & Associates Court Reporting
10
11
12
13
14
15
16
17
18
19
20
ZA.
22
23
24

Z9

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 5 of 73

 

 

 

 

5
SERGEANT GREGGORY THOMAS CARSON,
called at the instance of the Plaintiff, being first duly
Sworn, was examined and testified as follows:
EXAMINATION
BY MS. PARKER:

Q Okay. Would you state your name, please.

A Greggory Thomas Carson.

Q My name is Heather Parker. I represent the
plaintiff.

A Okay.

Q I'm going to be asking you some questions
today. There are a few standard opening questions I'm
going to ask you. Please don't be offended by them, but
it's just the standard protocol we go through in every
deposition. Okay?

A Okay.

Q Have you ever given a deposition before?

A In a divorce -- or custody case.

Q Okay. So you know to answer yes, instead of
shaking your head yes or no?

A Yes.

Q You're not under the influence of any
medicines or intoxicants that would prevent you from
remembering correctly or testifying truthfully?

A No.

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
10
HG
12
cd
14
Lo
16
17
18
19
20
ZL
22
is
24
25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 6 of 73

 

 

 

 

6

Q What is your ~-- you're a sergeant; is that
correct?

A Yes, ma'am.

Q So I should call you -- Sergeant Carson would
be the appropriate title?

A Whatever you want to call me.

Q Okay. Tell me where you're employed.

A At the Hamilton County Sheriff's Office.

Q And how long have you been employed there?

A Eighteen years.

Q And you're a sergeant now. I'm assuming you
haven't always been a sergeant.

A COLTect.

Q Tell me what your job was when you first
started.

A I was a patrolman or a patrol deputy.

Q And what were your duties when you were a
patrol deputy?

A Take reports, investigate accidents and just
district patrols and arrest all violators.

Q Okay. How long were you a patrol deputy?

A For about six years.

Q Okay. And what was the next --

A A school resource officer, which is
still classification as a patrol deputy, but I'm assigned

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
10
Ll
LZ
13
14
15
16
L7
18
19
20
22
an
23
24

23

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 7 of 73

 

 

 

 

7
in a school or I was assigned in a school.

Q And how long did you do that?

A Three years, I believe.

Q Okay. What schools were you at?

A I was at Hixson High School.

Q And that was still with Hamilton County
Sheriff's --

A Yes, ma'am.

Q Okay. And what was your next position?

A I went back to patrol as a corporal.

Q And how long did you do that?

A Probably a little over two years.

Q Did that, being a corporal, add some duties to
your job description?

A Being a corporal,’ you're a patrolman basically
until there's an absence of the sergeant, and then you
pick up the sergeant's duties and some other leadership
roles, more mentoring stuff.

Q So what kind of leadership or mentoring stuff
would you be asked to do or would --

A Just working with other officers to help and
make sure they get their reports done the right way and
check their log sheets; in the absence of the sergeant,
just make command decisions on calls as they came.

Q Okay. And what did you do when you -- after

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
10
ie
LZ
13
14
LS
16
Ly
18
19
20
24
22
23
24
25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 8 of 73

 

 

8
that two years was over?

A I went to the Criminal Investigation Division
and was a detective. I worked in child abuse and sex
crimes for the majority of my time there, and then
towards the end of it I was a fire investigator.

Q How long were you with the Criminal
Investigation Division?

A I would say a little bit over three years.

Q And why did you leave that position?

A To promote to sergeant.

Q And so when you were a detective, would it be
fair to say you were not out patrolling at that time?

A That's correct.

Q Okay. When you were promoted to sergeant, did
you go back to a patrol function?

A Yes, ma'am.

Q Okay. And is that what you're currently doing
now?

A Yes, ma'am.

Q Okay. So tell me what other duties you picked
up when you became a sergeant.

A Developing schedules for the team; supervising

the subordinates under me, which is anywhere from usually
eight officers, but there can be sometimes six on duty at

a time if we have shortages going on; and making the

 

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
Sue Anne Vaughn Angel & Associates Court Reporting
10
11
LZ
Le
14
15
16
a
18
19
20
21
22
23
24

25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 9 of 73

 

schedule or check payroli; pre-reports; oversee the
general day-to-day operations; and I'm also a firearms
instructor with the agency as well.

THE COURT REPORTER: Firearms instructor with
what?

THE WITNESS: Firearms instructor for the
sheriff's office or agency.
BY MS. PARKER:

Q So when you say there would be somewhere
between six and eight subordinates at a time, is that --
are you in like a particular zone and those people are
just assigned to you? I'm assuming that's not the whole
shift.

A That's thé whole -- we have east side of the
county and west side of the county that work the
unincorporated areas of the county. I think Hamilton
County has 11 municipalities. Some have police
departments; some don't. So any area that doesn't have a
police department, they either contract with another
agency or we cover it. So I was working -- when I
started as sergeant, I was working the east side of the
river, which goes from Rhea County and Bradley -- or I'm
sorry, Meigs County and Bradley County line all the way

down to Georgia; which I believe would be Catoosa County

or Walker County, depending on what area you go in.

 

 

 

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
10
LL
12
13
14
La
16
L7
18
19
20
21
22
20
24

Zo

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 10 of 73

 

 

LG

Q Okay. I may be going back to the beginning,
but tell me what training that you've had through your
employment with Hamilton County.

A There's a bunch. I know -- I'm going to give
this disclaimer: I will not be able to remember all of
it right off the bat.

Q Sure.

A I didn't prepare for those answers. We
have -- every year we have a 40-hour in-service training,
which includes -- every year it includes use of force and

firearms or defensive tactics and firearms, and then it
would cover other various stuff, whatever they want to
put in that year.

I went to officer survival school when I
worked with another agency, and I went to Chattanooga's
Basic SWAT School. I went to a five-day instructor
program for gas and less lethal munitions and basic
criminal investigations, basic traffic investigations and
advanced traffic investigations, sex crimes and deviant
criminal behavior, origin and cause for fire
investigations, and about three interview/interrogation
and one courtroom testimony.

Q And I believe at the beginning you said one of
those was with another agency. That was the officer

survival school?

 

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
Sue Anne Vaughn Angel & Associates Court Reporting
10
Jal,
Iz
LS
14
LS
L6
17
18
19
20
21
22
23
24
25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 11 of 73

 

11

A Yes, ma'am.

Q And what agency were you with when you did
that?

A I was with Walden Police Department, and also

I was with Red Bank Police Department when I went to the

 

 

 

basic SWAT school in Chattanooga.

Q You said Red Bank?

A Yes, ma'am.

Q Okay. Do you have any other certain types of
certification? I know that you mentioned that you're a
firearms instructor.

A Yeah. I've got a certification for that. I
had to -- I went to an NRA patrol rifle instructor class,
and then I went to the State's basic firearms instructor
class after that at Donelson.

Q How long ago was it that you did the State
basic firearms instructor class?

A About six years ago.

Q You mentioned that the 40-hour in-service
every year always contains training on the use of force;
is that correct?

A Use of force, defensive tactics and firearms.

Q Okay. And is that based on Hamilton County's
use of force policies?

A Yes -=

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
LO
chal
12
ia
14
Lo
16
Le
18
19
20
21
Ze
23
24
na

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 12 of 73

 

 

12
Q Okay.

-- and the philosophy that we train under,
MDTS. Prior to that, we had some training that was done
by just an individual for defensive tactics. It was
Barry Bennett.

Q Was that for you to learn how to use defensive
tactics or for you to recognize someone else who's doing
that?

A Hatin, It's mainly -- we go over the
procedures or the policies in reference to use of force,
and then there's a day of activities, or at least an
afternoon of activities, where you're doing all of the
maneuvers with a baton and hand-to-hand stuff. And then
I think a couple of years of in-service they set up a
two-minute drill where we had to fight someone physically
for two minutes with no batons or anything, no physical
strikes. So it was more like we had to wrestle them for
two minutes and try and take them into custody.

Q Okay. Is that 40-hour in-service something
that everybody in the Hamilton County Sheriff's Office
does or is it just sergeants or certain classifications
and below or --

A Everybody in Hamilton County does it. Every
law enforcement officer in Tennessee does a 40-hour

in-service training every year to keep their

 

(423) 876-4435 | "Preserving The Record" (800) 298-3376
Sue Anne Vaughn Angel & Associates Court Reporting

 
10
Li
12
13
14
15
16
17
18
Lo
20
21
22
As
24

25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 13 of 73

 

 

 

 

13
certification as a police officer.

Q Is that 40 hours done all in one chunk, or is
it kind of split up into days here and there?

A At our agency, it's done in one chunk.

Q Okay .

A And then if you miss something, you have to
make it up in the very next class.

Q Have you already done that 40 hours this year
or is it upcoming?

A I already did this year.

Q Okay. Fair to say that you're familiar with
Hamilton County's use of force policies?

A Yes, ma'am.

Q Based on those policies and your training, are
there differences in how you should treat someone who's
handcuffed versus not handcuffed?

A Our policy is that we can use necessary force
to effect a legal objective or a lawful objective.

Q So I guess the answer then is maybe not --
maybe there's not a difference, depending on what your
lawful objective is?

A Say, if you look at Koger specifically, where
he was still resisting when I was trying to pat him down,
that's why force came in on him on my part. And then
there have been other issues where -- like up here in

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
10
Li
12
13
14
15
16
i7
18
19
20
21
22
23
24

ao

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 14 of 73

 

 

14

Chattanooga about five years ago, Officer Tim Chapin

was -- or Sergeant Tim Chapin, he was sitting at a
Starbucks. A burglar alarm coming down the street from
where he was at or robbery alarm, he canceled one of his

officers, and he gets there. A guy comes out the door

shooting at him.

So one of the other officers, as they're
responding, sees him shooting at him, hits the suspect
with the car, knocks him down. The suspect goes to the
ground. The gun is laying over here (indicating).
Chapin goes up to cuff him. And when he grabbed his
right arm and spinned him over, the suspect came up with
a second gun and shot him in the eye and killed him. So
it's whatever force is reasonable to effect the goal, we
can use, is the way our policy goes.

Q Okay. You started talking about Mr. Koger, so
let's just -- let's just dive into that. I want to talk
to you specifically about March 8th, 2017.

A Okay.

Q You're familiar with the allegations in the
complaint in this case which all deal with that date;
correct?

A I ams

Q Okay. So prior to your interaction with him

on that date, did you know Phillip Koger?

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
Sue Anne Vaughn Angel & Associates Court Reporting

 
10
a.
12
13
14
12
16
Li
18
19
20
21
22
23
24

Zn

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 15 of 73

 

 

h Ese

A No.

Q Okay. You had never arrested him or
interacted with him before, as far as you know?

A No.

Q Okay. At what point on March 8th did you
learn that this person's name is Phillip Koger?

A Sometime during that traffic stop. I don't
know if it was -- it was probably a few minutes into it,
after the use of force, I believe.

Q So after his car came to a stop, once people
were hands on with him, is when you think you learned
what his name was?

A Yes, ma'am.

Q At that point in time you didn't know if he
had a criminal history; correct?

A COLFEct .«

Q Didn't know if he had any specific gang
affiliations or anything like that?

A Correct.

Q Okay. So on March 8th, talk to me about when

you first became involved in the incident with Mr. Koger,
whether it was the chase or after his car was stopped.
Just take me through that.

A I heard the pursuit coming over the radio, so

I started managing and heading that way with spike strips

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
Sue Anne Vaughn Angel & Associates Court Reporting

 
10
i.
12
13
14
15
Le
iL’?
18
19
20
ei
22
Zo
24

a0

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 16 of 73

 

 

and trying to direct other cars with spike strips that
way and requested assistance from the Georgia agencies.
And I arrived on the scene, I believe, about two minutes
after the crash had occurred, and Koger was outside the
car laying face down in some rubble and glass, and I
believe there was a gun on the ground there.

And at that point I said we need to get him
up, pat him down, and put him in the car. So I went to
pick him up. He started to play limp and not get up. I
told him to get his fat ass up. Another officer
assisted, picked him up. And when we got him stood up,
then he starts stiff-legged walking, like trying to walk
backwards against us, which is a form of active
resistance.

And then when we get to the back of the car,
someone said, there's a seat for him here. And I said,
well, hang on, we've got to pat him down first. Then the
next thing I know, he's kind jerking out of my hand. And
so Bennett takes him and puts him over the back over the
trunk of the car. Bennett had his right side. I had his

jefe.

So Bennett has got him leaned over the car.
And Bennett is a pretty big boy. He's probably over 250
pounds and close to 6 foot tall. And he's trying to hold

him down. Koger is raising him up off of the car, sol

 

(423) 876-4435 "Preserving The Record” (800) 298-3376
Sue Anne Vaughn Angel & Associates Court Reporting

 
10
11
LZ
Lo
14
L2
16
ay
18
L9
20
21
22
23
24
25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 17 of 73

 

 

17

gave two elbows -- cr first two punches to the lower left
part of Mr. Koger's back for pain compliance. They
didn't seem to have an effect. And I turned my wrist on
the second one, so I transitioned to elbow strikes to the
same target area and delivered two elbow strikes, which
at one point you could see his knees buckle on the video
if you watch it. That got his attention.

I stepped back for a minute, figuring Bennett
would pat him down at that point. Well, when Bennett
didn't pat him down, I stepped back up and start to pat
him down. And as soon as I get squatted down -- I said,
let's pat him down. I squatted down behind him, and I
started at his anklés, which is pretty standard to start
patting someone down, éspecially if you've already got
them restrained there. And then he -- he kicks his butt
backwards, and he tries to stand up again.

So when he did that, I'm already in a down
motion. I have a problem with my knee, so I don't like
to be fighting down low when I have to fight with
somebody. So I scooped him and run one hand up between
his legs in front of his groin area and the other on his
left hip and picked him up onto the trunk of the car and
then accomplished the pat-down, and then he slid off the
other side of the truck -- the trunk of the car. And

then they took him over between some other cars. There

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
Sue Anne Vaughn Angel & Associates Court Reporting

 
10
Li
12
13
14
LS
16
1?
18
19
20
21
22
23
24
23

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 18 of 73

 

 

18

were several officers watching. I went and made a phone
call .

Q Was that kind of your last interaction with
him, once he got in between the cars and you made that
phone call?

A I made the phone call. I had to call our
magistrate because I had some questions about whether we
could bring him back. We never lost sight of him and
stuff .like that.

I could hear Koger over there saying I can't
breathe the whole time. I knew he could breathe because
he's saying I can't breathe. So when someone that's
screaming I can't breathe, they're breathing quite well.

So I make my way over to him, and I kneel down
beside him. I see some hand sanitizer on a car near us.
That's the only thing I had to start cleaning him up
with.

I said, hey, buddy, I'm going to try and clean
you up a little bit. And he acknowledged okay or
something to that effect. I don't remember the exact
words. Then I started cleaning him up and asked for
someone to get paper towels out of my car because it just
made a mess with -- the combination of the rubbing
alcohol and blood made it a slick mess on his face, so I

was going to clean it up with a towel. And then at that

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
Sue Anne Vaughn Angel & Associates Court Reporting

 
10
che
12
LS
14
Le
16
Ld
18
19
20
2,
22
as
24

25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 19 of 73

 

 

LS

point I realized she ambulance had showed up.

I said, Mr. Koger, I'm going to get you up and
take you to the ambulance. He got up, no resistance. We
walked to the ambulance. Then they were working on
Officer Smith, so they told us to get in line, they'd get
to him next. I think I told him just sit down right
there, they'll get to him, and stayed in the area.

Q So when you told him to sit down, was that
just on the ground outside the ambulance or near the
ambulance?

A I might have even told him to stand right
there. I told him just hang out right here in this area
and they'll get to you, and I was still close. I don't
remember the exacts of that part, but it was by the
ambulance.

Q So when you first arrived on the scene, I
think you said that Koger was face down on the ground or

outside of his car; is that correct?

A Uh-hah..

Q Was he already handcuffed when you first saw
him?

A He was.

Q Okay. And how many minutes between when you

arrived on the scene and when you decided let's stand him

up and move him?

 

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
Sue Anne Vaughn Angel & Associates Court Reporting
10
Ma
12
13
14
Le
16
17
18
LS
20
21
22
23
24

25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 20 of 73

 

 

 

20

A Pretty much went straight to him and got him
and moved him because I wanted to get him into a car.
It's the safest place for him.

Q Okay.

A But then once we saw how bad he was bleeding
from his head, I didn't want to put him in one car and
have to decontaminate it and then put him into another
one, so that's why I went and called the magistrate.

Q Okay. Did you talk to anybody on the scene,
any of the other officers, before you approached Koger?

A If I-did, it--would have been to ask Bennett
and Smith if they were okay, but I don't remember. I
remember getting on the radio and canceling any of my
other officers. And I had talked to one on the radio
about the wreck and whether it was a single vehicle or
what, and that was it.

Q How many officers, when you arrived on the
scene, could you see that were there?

A I didn't count. There was a bunch.

Q Okay. So you knew that Bennett and Smith were
there; correct?

A Uh-huh.

Q Did you know whether anybody else from
Hamilton County was there when you first arrived?

A I believe I knew Todd Cook was there from

(423) 876-4435 "Preserving The Record” (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting

 
10
Steal:
12
13
14
15
16
17
18
19
20
ZA
22
a3
24
25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 21 of 73

 

 

 

21
radio traffic as well.

Q Okay. And then I think you had mentioned that
you had radioed for some assistance from some Georgia
agencies?

A Uh-huh.

Q So did you know that they were going to be
there as well?

A We had gotten on the same radio channel at one
point, so I knew that some Georgia agencies were there.

Q Okay. Perhaps not how many but --

A Right.

Q -- that someone was there?

Okay. Do you know whether or not he was
patted down while he was laying on the ground before you
arrived?

A I don't. But I was taught in the academy to
never take for granted that someone has been patted down,
so anytime you take custody of someone to pat them down
to ensure your safety and theirs.

Q Were any of the other Hamilton County officers
standing with Koger whenever you first arrived?

A I would say Bennett was close since he was the
one that helped me get him up. My intention was to pick
him up by myself and take him back and pat him down and
put him in the car. But since Bennett grabbed ahold of

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting

 
10
dele
LZ
13
14
15
16
Le
18
Lg
20
Zz.
22
23
24

Zo

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 22 of 73

 

 

22

him, I guess he was there, right there with me.

Q It was dark outside; correct?

A Uh-huh.

Q So you mentioned that you didn't -- that you
noticed later on that he was bleeding and some other
things; correct? You didn't notice that when you first
approached him?

A No. And really there's several officers
standing around right where he's at. And in my
experience, it's best just to get someone up and get them
into a car after a pursuit, because if they wind up start
talking trash or the cops talk trash, it winds up not
good, you know, not good things said. And so I wanted to
get him up and out of that crowd of officers and get him
into a car where he was safe and secure.

Q When you arrived, nobody was hands on with
Koger at that time?

A Right. I think someone might have had a foot
on him, but...

Q Okay. He wasn't actively resisting while he
was laying on the ground when you saw him; is that true?

A That"s ‘trae.

Q Did someone tell you that he pulled a gun on
officers?

A Bennett at some point told me that he had

 

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
Sue Anne Vaughn Angel & Associates Court Reporting
10
ded
12
13
14
Lo
16
L7
18
19
20
21
AZ
23
24

25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 23 of 73

 

 

Zo

reached for a gun after -- he tent his hands out the
window (indicating), and then as Bennett approached, he
brought his hands back down and reached for a gun in the
center console, but I can't say if that was before or
after I picked Koger up.

Q Okay. I think you said this already. But it
was your decision to pick -- let's pick him up and put
him in the car; is that correct?

A Uh=nahis

Q When you were at the back of the trunk, did
you give him any verbal commands?

A I believe I told him stop resisting, but I
don't remember exactly what else I said.

Q Do you recall if you advised him that you were
going to pat him down for weapons?

A di heen I said, at the back door of the car,
we're going to pat him down. That's when he jerked away.
Q Okay. Were you saying that to him or just

generally to the other officers around?

A To another officer, the one that said, there's
a seat for him right here. And I said, we're going to
pat him down first.

Q Did you ask him, hey, do you have anything in
your pockets that might hurt me or anything like that?

A I don"t think IT did.

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
Sue Anne Vaughn Angel & Associates Court Reporting

 
10
11
12
3
14
LS
16
7
18
19
20
ZA.
22
23
24

ao

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 24 of 73

 

 

 

24

Q Okay. Is that something that you typically
say or sometimes say to people when you're patting them
down for weapons?

A Not always, but sometimes.

Q Okay. It depends on --

A If it's someone I suspect being a needle user,
then I'll ask them, but that's not generally one that I
ask.

Q When Mr. Koger was laying on the ground
outside of his vehicle, was the situation under control
at that point?

A What was going on -- they were in control of
what was going on. Koger still was not contained to a
vehicle yet, so...

Q Was he in custody at that point?

A YeS.. |

Q Okay. Whose custody he was in may be a
question, right, because there was all kind of --

A There was a little confusion there crossing
the state line and a couple of jurisdictions, I think.

Q Okay. When you were at the back of the trunk,
do you recall making a statement about Mr. Koger's groin
area?

A No.

Q Do you recall anybody else making a statement

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting

 
10
LL
IZ
13
14
15
16
LY
18
19
20
21
2a
23
24
ae

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 25 of 73

 

 

 

 

23
to that effect?

A No.

Q Who all was at the back of the car with you?

A Well, I know for sure Bennett and Smith were.

Q Okay .

A And then there were some other Georgia
officers kind of in the area.

Q Other than the officers who worked for
Hamilton County, do you know -- or did you know before
that night any of the other officers that ended up being
on the scene?

A I had met Lieutenant John McGrath on a call
before. They had a carjacking. The suspects came to
Hamilton County, and we caught them on 153, on Highway
153, and he came up and interviewed them.

Q Other than that, you didn't know any of those
people?

A No.

Q Okay. So you wouldn't be able to recognize
them perhaps and say who they are, by name anyway?

A No.

Q Okay. How does the -- do you have audio or
video recording in your unit that you were in on
March 8th, 2017?

A No.

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
10
ach
12
13
14
LS
16
17
18
19
20
21
22
Fe
24

25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 26 of 73

 

 

 

 

26

Q So there wasn't any recording device on your
person?

A Right.

Q Okay. I think that we're going to try to see
if we can watch a little bit of some of these videos with
you, and we'll see if we can get that to work. And I
just -- my objective is to see if you can show me where
you are on the videos. Okay?

A Okay. I'm the tall one.

Q So I believe this first video is from Officer
Cook's car.

(To Mr. Hibdon) Wait. Don't start it yet.
Wait for them to get around here.

THE WITNESS: Looks more like Jason Smith's
car, but go ahead.

MR. HOSS: This is Cook's video?

MR. HIBDON: Yes.

MR. HOSS: Okay.

(Video being played and viewed.)

THE WITNESS: Okay. Yeah. Cook made it past
the (unintelligible. )

THE COURT REPORTER: Wait a minute. Do you
want me to put what he's saying right now,
because it's --

THE WITNESS: I was verifying this is Cook's

(423) 876-4435 | "Preserving The Record” (800) 298-3376

Sue Anne Vaughn *'* Angel & Associates Court Reporting
10
Ti
12
Ld
14
LS
16
17
18
19
20
21
22
2a
24

25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 27 of 73

 

 

27
video. I'll shut up. I'm sorry.

MR. HOSS: Stop, stop. dust wait.

(Whereupon, an off-the-record discussion was
had. )

MR. HOSS: Let's go back on the record. Don't
talk when the video is playing.

THE WITNESS: Okay.

MR. HOSS: If you need to say something, maybe
raise your finger and she'll hit pause, and then you can
speak.

MS. PARKER: »Perfect.

MR. HOSS: Does that sound good?

MS. PARKER: Yes.

(Video being played and viewed.)

BY MS. PARKER: |

Q At this point in the video, you have not
arrived yet; is that correct?

A Correct.

Q And it looks like, based on the video timer,
we're at 23:13:07.

MR. HOSS: And that is Todd Cook's video?

MS. PARKER: Yes.

MR. HOSS: Okay.

Q (By Ms. Parker) Before we go on, which side of

the car wreck does your Car approach from?

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
Sue Anne Vaughn Angel & Associates Court Reporting

 
10
Lt
i
LS
14
LS
16
i
18
Lo
20
21
ae
23
24

as

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 28 of 73

 

 

28
A Directly behind it -- well, looking forward

down this lane past the crash, I'll come straight up that
lane in the opposing direction and stop --

Q So from this --

A == about four cars back, Then I'll walk in
between the Camaro and Bennett's car, which is the one
directly behind the car.

MS. PARKER: Okay. Let's restart.
(Video being played and viewed.)
Q (By Ms. Parker) Do you see yourself yet on

this video?

A Huh-uh.
Q Okay. We're at 23:14:38.
A And you'll probably hear me canceling any

Hamilton County unit that's not there, and then shortly
after that I'll walk between the cars --
Q Okay.
-- if they're on the same radio channel at
that point.
(Video being played and viewed.)

THE WITNESS: That's me canceling them,

 

probably the second one that comes through the cars
there. It looks like that one was closer.
MR. HOSS: What time was that on the video?
THE WITNESS: I can't see it -- oh, on that
(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting

 
10
11
12
13
14
LS
16
17
18
19
20
21
22
Zo
24

20

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 29 of 73

 

 

 

29
Wi0d6e0, 23315205.
(Video being played and viewed.)
THE WITNESS: And right now I came through.
BY MS. PARKER:

Q This right here (indicating) ?

A Yeah. At 23:15:09 is when I passed between
the cars and turned towards where they were.

THE COURT REPORTER: Turned towards what?

THE WITNESS: Turned towards where the
officers were.

(Video being played and viewed.)

Q (By Ms. Parker) So at this point on the video,
can you tell that there's a number of officers there
other than the Hamilton County officers; is that correct?

A Uh-huh. |

Q Is that a yes?

A 162.

Q Okay. And as you stated earlier, other than
the folks who work for Hamilton County, you didn't know
those other folks?

A Right.

MS. PARKER: Okay.
(Video being played and viewed.)

Q (By Ms. Parker) This is 23:15:34. And you can
see in that shot Mr. Koger appears to have on a white or

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting

 
10
Ld
12
LS
14
LS
16
17
18
19
20
21
22
23
24
25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 30 of 73

 

 

 

30
light colored shirt; is that correct?

A Yes.,

Q And you are the officer to his --

On the far side of this picture, so I would
pe +

Q On his left?

A Yes.

Q Okay. So who is on his right?

A I believe it's Bennett.

Q Okay .

A I know it was Bennett when we got to the back
of the car.

MR. HOSS: I'm sorry. You were saying that
Bennett is on Koger's right-hand side?

THE WITNESS: Yes.

MR. HOSS: Okay.

(Video being played and viewed.)
BY MS. PARKER:

Q There's another officer that's kind of
trailing behind you-all. Do you know who that is?

A I'm not sure who it is. I know at some point
Jason Smith got involved in taking control of one of his
legs when I picked him up on the trunk of the car, but I
don't remember if that was him walking that close.

MS. PARKER: Okay.
(423) 876-4435 "Preserving The Record” (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting

 
10
al
Le
13
14
iS
16
17
18
19
20
2A.
22
Pa
24
ne

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 31 of 73

 

 

 

31
(Video being played and viewed.)

Q (By Ms. Parker) It may be hard to see on the
video. But can you tell how many officers are at the
back of the car there? Let me put the time in for you.
Tt's 23:15:59.

A I see at least three.

Q Okay. And did you see on the video the hand
strikes and the elbow strikes that you talked about
earlier?

A Yes, ma'am.

Q You were’ able to see that on this video?

A Yes, ma'am.

Q Okay. Did you -- well, go ahead. Let's
finish this up.

(Video being played and viewed. )

Q (By Ms. Parker) At this point we're at
23:16:28. Are you aware of where Todd Cook is at that
point?

A I have no idea where Todd Cook is at.

Q Okay. He wasn't at the back of the trunk with
you, as far as you know?

A I don't think so.

Q Okay.

A His job there would be to do the in-house part
for crash investigation since two of our cars hit, but I

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting

 
10
it.
LZ
13
14
Lo
16
17
18
19
20
ZA,
22
ao
24

29

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 32 of 73

 

 

ae

don't know if that's what he was doing at that time or
NOE .

Q Okay. Do you know what he would have been
wearing?

A Our patrol navy uniform, I believe. Sometimes
they wear something different, but I think that's what he
was wearing that night.

(Video being played and viewed.)

Q (By Ms. Parker) Are you able to see Mr. Koger
anymore at this point in the video?

A No, ma‘am:

Q Okay. We'll go ahead and stop then. That's
23:17:09 on that video.

Let me ask you this: When y'all are at the
back of the trunk, was Mr. Kogér Saying anything? Was he
making any statements or --

A I think Bennett was giving him loud verbal
commands to stop fighting or stop resisting. He said,
you need to quit.

And Koger said, I am quit.

But what he was saying and doing was two
different things. He was acting like someone that was
high on meth and ‘you're having to fight with them.

Q Okay. Other than whatever talking you and the

other officers were doing, other than that, was it quiet

 

(423) 876-4435 "Preserving The Record” (800) 298-3376
Sue Anne Vaughn Angel & Associates Court Reporting

 
10
11
LZ
LS
14
ce
16
17
18
Ll
20
21
22
23
24

25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 33 of 73

 

 

 

a2
on the scene, loud on the scene?

A There was noise going on.

THE COURT REPORTER: Wait a minute. There was
what going on?

THE WITNESS: There was noise going on. There
were other officers talking and doing their thing, and
all the cars were still running and just chatter, other
officers doing other things.

Q (By Ms. Parker) Okay. Did you have any
problems hearing what Koger was saying because the
background noise was too loud?

A No. I don't remember, while the force was
going on, hearing anything, hearing Koger say anything.

Q Okay. The next video is going to be from
Officer Smith's vehicle, I believe. Have you reviewed
all these videos?

A Some more than others, but yes.

Q Okay. So it looks like we're going to be
starting this one at 23:12:36.

(Video being played and viewed. )

Q (By Ms. Parker) Did you recognize those two
deputies there?

A I mean, I know one of them was Bennett just
because he had stoppéd, but, no, I didn't recognize him
on the video.

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting

 
10
11
iZ
Lo
14
the
16
i?
18
19
20
21
oe
no
24

25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 34 of 73

 

 

 

34
Q Okay. So you can't tell from this video
exactly who that is?
A Play it back and let me see, and I might can
pick them out.
MS. PARKER: So we'll start at 23:12:43.
(Video being played and viewed.)
Q (By Ms. Parker) Did that help any?
A I can't tell who they are.
Q Okay. If you would, let me know whenever you
see yourself walk in, and we'll stop it.
(Video being played and viewed.)
A I'm already back there. That's me picking him
up.
Q (By Ms. Parker) Okay. Which side? Are you on
his left or right?
A I'm on his left.
Q Okay. So that's kind of closest to you, where
the video is being taken from?
A Uh-huh.
Q Okay. Let's see if we can back it up and let
you rewatch it and get a time whenever you walk in.
MR. HIBDON: How far back do you want to go?
MS. PARKER: Let's restart it at 23:15:23.
(Video being played and viewed.)
MS. PARKER: That wasn't far enough back.
(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting

 
10
11
12
13
14
15
16
17
18
Lo
20
21
22
23
24
Zn

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 35 of 73

 

 

 

35

THE WITNESS: That's me picking him up, but it
wasn't back to when I came in the picture.

MS. PARKER: So we're just at 23:15:00.

THE WITNESS: (To Mr. Hibdon) You're not on
the play button. You're on the dot.

(Video being played and viewed.)

THE WITNESS: There I go.

BY MS. PARKER:

Q So that's right — 23:15:10; is that
correct?

A Yes, ma‘am.

MS. PARKER: Okay.

(Video being played and viewed.)

Q (By Ms. Derker) We're at 23:15:43. After this
point, you do not bring Mr. Koger back within view of
this camera; is that correct? |

A Correct.

Q Okay. So we'll stop that one.

And after having watched that now, did you at
any point recognize Bennett or Smith or Cook in that
video?

A I recognized Bennett. There was another
officer that assisted me picking Koger up off the ground,
but then Bennett took place --

Q Stepped in?

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting

 
GO WM tf

10
ad
12
i3
14
15
16
17
18
19
20
21.
22
23
24

Zo

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 36 of 73

 

 

 

 

36
A =-— for him,

MS. PARKER: Okay.

MR. HIBDON: The next one?

MS. PARKER: Uh-huh.

(Video being played and viewed.)

MS. PARKER: Which one is this?

MR. HIBDON: This is the view of the trunk of
the passenger's side.

MS. PARKER: Okay. Just so everybody knows,
this one is -- we don't know whose car it came from
because it wasn't labeled in the discovery, but it shows
the --

THE WITNESS: The passenger's side of
Bennett's trunk?

MS. PARKER: Yes.

THE WITNESS: That's Sergeant Cannon's video.

MS. HAVLIK: Say that again. Cannon?

THE WITNESS: Sergeant Cannon.

MR. HOSS: Can we go off the record real
quick?

(Whereupon, an off-the-record discussion was
had.)

(Video being played and viewed.)

BY MS. PARKER:
Q If you would, whenever you see yourself walk
(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
WO N

10
11
12
13
14
Lo
16
17
18
Lg
20
21
22
23
24

25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 37 of 73

 

 

 

 

37
on camera, just let us know so we can get that time.
A Okay.

(Video being played and viewed.)

MR. HOSS: Can we pause real quick? So this
is from a different agency, and their time is different
than Hamilton County's time.

MS. PARKER: Okay.

MR. HOSS: In the other videos, the wreck
happened like at 23:12:43. And here this is 23:11:23,
and the wreck has already occurred. So you've got two
different clocks.

MS. PARKER: Yeah. I'm just describing it by
whatever timer is on the actual video.

MR. HOSS: All right.

MS. PARKER: That's what we'll go with.

MR. HOSS: Okay.

(Video being played and viewed.)

BY MS. PARKER:

Q Do you recognize who that is right there
(indicating) ?

A No. I can tell there's a female officer. Is
that the one you're pointing at?

Q Sorry. This gentleman who walked towards the
camera and then walks off.

A I have no idea who he is.

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
10
Li
12
13
14
Le
16
17
18
19
20
21
Le
23
24

25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 38 of 73

 

 

38
MS. PARKER: Okay.
(Video being played and viewed.)
THE WITNESS: That's me right there walking
UD.
Q (By Ms. Parker) Okay. So by the timer on this
video, that looks like 23:13:10; is that correct?
A Yes.
Q So far have you been able to recognize anyone

else in the video?
A No.
MS. PARKER: ~: Okay.
(Video being played and viewed.)
Q (By Ms. Parker) Is that your voice asking

Bennett are you okay?

A Probably.
Q Okay. You're not sure?
A Well, it could be John McGrath too because I

think he knows Bennett from a ways back. If you want to
back it up, I can say for sure whether it was me or not.

(Video being played and viewed.)

THE WITNESS: Yeah. I think it was me that
said, Bennett, are you okay? It wasn't me before that
saying, whoever, ‘do you need a medic unit, though.

MS. PARKER: Okay.

(Video being played and viewed.)

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
Sue Anne Vaughn Angel & Associates Court Reporting

 
10
LL
Liz
13
14
LS
16
17
18
19
20
21.
22
ao
24
25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 39 of 73

 

 

 

og

Q (By Ms. Parker) Can you see on this video him
standing up and walking to the back of the trunk?

A Uh-huh.

Q Yes?

A Yes, ma'am.

(Video being played and viewed.)

Q (By Ms. Parker) So did you see the strikes
that you referenced earlier in your testimony?

A Yes, ma'am.

Q And it appears that you took a step back, like
you stated earlier; is that correct?

A Yes.

Q Is that when you say that you -- was it
Bennett that you thought would do the search once you
stepped back?

A Ves...

Q Okay. So that's what we just watched here on
the video?

A Yeah, because if you -- on VLC, you can see it
easier, and you might can on this if you look for it.

The first elbow strike buckled Koger's knee, which
indicated maybe he was done fighting. The second one was
just from momentum of being in a fight. So as soon as lI
realized he had stopped, I stepped back so Bennett can
finish the pat-down with Bennett still holding him down
(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting

 
10
Ll
i2
13
14
LS
16
17
18
19
20
a1.
22
Zo
24
25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 40 of 73

 

 

 

 

40
on the trunk, and I guess he didn't realize...

Q So from this video angle, Bennett is on the
right side of Koger, on the right side of the screen?

A Towards the camera, center of the screen.

MS. PARKER: Okay. Go ahead.
(Video being played and viewed.)

Q (By Ms. Parker) Did you hear that, something
about right in the groin?

A No, I didn't hear that.

Q Did you hear it today?

A I heard right in the gourd. I've heard that
plenty of times in the video, and that's someone -- I
think it's Bennett saying, I'd put one right in your
gourd,

Q Do you know what that means?

A I think it means he's going to put a bullet in
his gourd, or would have.

Q What's a gourd?

A Head (indicating).

MS. PARKER: Okay.
(Video being played and viewed.)

Q (By Ms. Parker) From this angle, can you tell
how many officers are standing at the back on the trunk?

A If we go back and watch it, I can. It seemed
like there were a few that passed by the area. I could

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
10
dk
La
3
14
is
16
LY
18
19
20
Z1
22
23
24

25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 41 of 73

 

 

 

 

41
see one Georgia officer in the lighter color uniform
Standing there while we were doing that.

MS. PARKER: So we're going to restart it at
25t14eol.
(Video being played and viewed.)

Q (By Ms. Parker) It looks like there's somebody
with a tan shirt on kind of standing right behind you,
doesn't it?

A Uh-huh.

Q Did you -- at the time you may not have known
that person was standing there; is that true?

A Right .

Q But you can see him today?

A ‘Yes. |

Q Okay.

A And then that could be Jason Smith in front of
me there because he has the right style haircut and the
right color uniform.

Q Okay .

MR. HOSS: And you're indicating 23:14:08 on
the video?
THE WITNESS: Uh-huh.
MS. PARKER: Thank you.
(Video being played and viewed.)
Q (By Ms. Parker) So I can see at least two
(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
10
Ut,
LZ
LS
14
15
16
17
18
19
20
Zo
22
25
24
20

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 42 of 73

 

 

 

 

42
other people here (indicating) other than you and
Bennett; is that correct? Do you see more than two or
less than two?

A I can see two. I'm not going to say more.

Q - I'm not trying to trick you.

A I know. I'm not going to walk into an answer
that I can't see. ‘I do confirm and agree that there's at
least two more people there.

Q Okay. And, you know, when you're in the
moment of the event, you may not realize that those
people are there; is that true?

A Uh-huh.

Q Is that a yes?

A Yes, ma'am.

(Video being played and viewed.)

Q (By Ms. Parker) Do you know who that is that's
closest to the camera right now?

A I don't know him. I saw him. And if he was
in a lineup, I could pick him out, but I don't know him.

Q You don't know his name?

A Right.

MS. PARKER: Okay. We're at 23:14:47.
(Video being played and viewed.)
THE WITNESS: Might could even stipulate --
no. That's a corporal. I was going to say might could
(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
10
Ld
12
13
14
1
16
7
18
19
20
21
22
23
24

25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 43 of 73

 

 

 

 

43
even stipulate that was a sergeant, but someone just
addressed him as corporal, so.«.

(Video being played and viewed.)

Q (By Ms. Parker) Is this Koger over here
(indicating) that seems to be in the front passenger's
side panel of the black car that's directly in front of
the video?

A I believe so.

Q Y'all took him off the trunk and kind of sat
him down there; is that correct?

A Uh-huh.

Q Okay. Did you see yourself in that camera
angle? 7

A Not at that moment. Here in a little bit
you'll see me walk across. I'm on my phone, and I'll go
to the guardrail on the shoulder.

MS.. PARKER: Okay. We're at 23:15i22.

(Video being played and viewed.)

THE WITNESS: That wasn't me. That wasn't me
that said that.

Q (By Ms. Parker) That wasn't you that said
what?

A You ain't done. Shut up.

MS. PARKER: Okay.
(Video being played and viewed.)
(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
10
pod
12
2
14
Ls
16
se
18
L9
20
Z4
22
£2
24
a0

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 44 of 73

 

 

 

 

44
Q (By Ms. Parker) So during this period of time,
are you still standing next to Koger?
A I think that's me on the telephone right --
Q Toward the right side of the screen?
A The closest officer you can see in that
picture at 23:16:24.
(Video being played and viewed.)
Q (By Ms. Parker) Is this you here in the
right-hand corner of the screen (indicating) ?
A I think so.
Q It looks like you've got -- you're still on
the phone perhaps?
A veah.
MS. PARKER: “Okay. That's at 23:18:24.
(Video being played and viewed.)
Q (By Ms. Parker) Do you recall what position
Koger was in? Is he sitting, standing, laying?
A i believe he was laying on his back.
Q Laying on his back?
A Uh-huh.
MS. PARKER: Okay.
(Video being played and viewed.)
Q (By Ms. Parker) Is that -- do you recognize
that voice that's talking in the video?
A It's one of the Georgia guys, I think.
(423) 876-4435 “preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
10
Lak
12
13
14
15
16
Lt
18
Le
20
21
22
23
24
Za)

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 45 of 73

 

 

 

 

45

MS. PARKER: Okay. We're at 23:20:09.

(Video being played and viewed.)

THE WITNESS: Right there is where I kneeled
to try to clean Koger up. And you can hear me slightly
before the pause say, All right. We're going to wipe you
and clean you up, something to that effect.

Q (By Ms. Parker) Okay. And so where we see you
bent down, that would be in the area of his head,
Mr. Koger's head?

A Yes.

MS. PARKER: Okay. 23:20:27 is where we
stopped it.

(Video being played and viewed.)

THE WITNESS: And then the ambulance pulls up
at 23:20:54.

(Video being played and viewed.)

Q (By Ms. Parker) Do you recognize that voice on
the video?
A No, other than a Georgia officer.
MS. PARKER: That's 23:21:18.
(Video being played and viewed.)
Q (By Ms. Parker) Do you know where you are at
this point in time?
A Somewhere in the area of Koger. I had taken
him over to the EMS people and tried to hand him to them.
(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
ack
12
Ag
14
Lo
16
1]
18
LS
20
21.
22
20
24
Zn

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 46 of 73

 

 

 

 

46
They said they're working on the officer right now.
They'll get to him in a little bit. And I said -- I
don't remember. I told him to have a seat or stand
there, but I'm close by there.
Q Okay. So somewhere in the middle of the
screen here?
A Yeah, back by the rear of Bennett's car, which
is in the middle of the screen.
MS. PARKER: Okay... That's 23:20:40.
(Video being played and viewed.)
THE WITNESS: Okay. Now I'm backed away from
him.
Q (By Ms. Parker) Is this you on the right-hand
side of the screen?
THE COURT REPORTER: Wait a minute. Say that
again. I'm sorry.
THE WITNESS: Okay. I'm backed away from him.
Q (By Ms. Parker) Is that you on the right-hand
side?
A Yes, ma'am.
Q That's at 23:24:35.
At that point in time, do you have any more
interaction with Koger after that time?
A Only when he's leaving in the back of the
police car and I told him to enjoy prison.
(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
10
11
LZ
LS
14
1S
16
le
18
Lg
20
21
22
23
24

Z25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 47 of 73

 

 

 

47

Q Whose police car does he leave in?

A I believe it's Sergeant Cannon's car.

Q The one that --

A This camera or the car in front of it. It's
one of those two.

MS. PARKER: Okay.
(Video being played and viewed.)

Q (By Ms. Parker) When you back away from him,
is there some protocol for who's supposed to stay with
him or who's in charge of him at that time point from a
law enforcement standpoint?

A Generally whoever has got him under arrest,
but there were so many officers there. I think when he's
at the ambulance that it's -- I think we already
determined he wasn't going to be in my custody. So when
he's at the ambulance, if there was a Fort O officer
there, they'd take custody of him than it would be to
leave him with them.

Q Did you say Fort Oglethorpe?

A Yes.

Q Okay. So you -- did you instruct anybody from
Hamilton County to stay with him at this point in time
when being checked out from EMS?

A Not that I remember.

(Video being played and viewed.)
(423) 876-4435 | "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting

 
10
ink
12
dad
14
LS
16
17
18
19
20
21
22
23
24

2D

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 48 of 73

 

 

 

 

48

Q (By —— I think we can stop here.
We'll stop it at 23:24:51.

Sorry. I know this is tedious. I think we've
got only one more.

A I've watched them plenty.

MS. PARKER: And what is this video?
MR. HIBDON: This is the Davis video.

Q (By Ms. Parker) We're going to start this one.
The timer says 23:11:18, and this is the Davis video.

A Okay.

Q And if you would, the same as the others. If
you see yourself on the screen, let us know, and we'll
mark the time.

(Video being played and viewed. )

Q (By Ms. Parker) So you mentioned earlier that
you said something to the effect of get your fat ass up.
On the video, did you hear yourself say that just now?

A Yes, ma'am, I did.

Q Okay. And that was around 23:13:42.

Did you hear another officer talking on the
video just then?

A Uh-huh.

Q Was that whoever was helping you get him up?
Do you know who that was?

A I don't know. I just heard a growling voice

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
10
11
12
13
14
1
16
17
18
19
20
iu
22
23
24

25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 49 of 73

 

 

 

 

49
in the background. I really wasn't paying attention to
who it was or what they were saying.

MS. PARKER: Okay.
(Video being played and viewed.)

Q (By Ms. Parker) Did you see yourself walking
to the left side of the frame there?

A Uh-huh. Yes.

Q We're at 23:13:56.

A Also you can hear me saying, let's lean him
over the car at that point. And I already see that Koger
is starting to push back: when he was leaning him over the
Car «

(Video being played and viewed.)
THE WITNESS: That was Bennett.

Q (By Ms. Parker) What was Bennett?

A "You need to quit, you piece of fucking shit."

Q Okay. And he was on one side of Koger, and
you were on the other side. So you and he were pretty
close; is that correct?

A Yeah.

Q Okay. If this is Davis's video, would it be
true that your voices would be coming through Davis's
microphone, as far as you know?

A I would suspect, yeah. I mean, there's some
that might link systems together, but I would suspect

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
10
i ha
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 50 of 73

 

 

 

 

50
that it's probably from Davis's.
MS. PARKER: Okay.
(Video being played and viewed.)
THE WITNESS: I don't know who that was.
(Video being played and viewed.)

Q (By Ms. Parker) Did you hear that statement
about right in the fucking gourd again?

A Uh-huh.

And that was Bennett, you believe?
I believe so.

MS. PARKER: That was at 23:14:16.
(Video being played and viewed.)

Q (By Ms. Parker) So at this point, at 23:14:50,
he's off of the trunk and appears to have been sat down
on the other side of the car, out of view of the camera;
is that correct?

A Less

MS. PARKER: Okay.
(Video being played and viewed.)

Q (By Ms. Parker) Did you hear something face
down?

A Space them out.

Q Space them out. Who's that?

A I'm guessing when they space his legs out.

Q Do you know who said that?

(423) 876-4435 "Preserving The Record” (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
10
11
12
13
14
15
16
17
18
19
20
21
22
Ze
24

25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 51 of 73

 

 

 

 

51

By Ll don't.

MS. PARKER: Okay.

(Video being played and viewed.)

Q (By Ms. Parker) While he's laying on the
ground, as we've talked about, did you see any other
physical force used on him?

A No.

MS. PARKER: Okay. 23:15:24 is where we've
stopped the video. I don't think there's anything else
on this one we need to see right now.

I can make those four videos an exhibit, if
you-all would like, just so we can keep it together.

MR. STONE: That's probably a good idea.

MS. PARKER: You know, it's going to be the
same four videos for évery officer. So I don't know if
y'all want me to just make a CD to put with each one or
if you just want to refer to Exhibit A. It doesn't
matter to me.

MR. HOSS: Let's just do it once. That seems
like it's the easiest, and let's keep them in order.

MS. PARKER: So these on the thumb drive --
can we go off the record for a second?

(Whereupon, an off-the-record discussion was
had.)

MS. PARKER: So we're going to make Cook's

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
10
del
LZ
LS
14
LS
16
Le?
18
Lo
20
21
22
23
24

25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 52 of 73

 

 

 

52
video Exhibit 1, Smith's video Exhibit 2, Cannon's video
Exhibit 3, and Davis Exhibit 4, and I'll get those to the
court reporter after the deposition is concluded.

MR. HOSS: No objection.

(Whereupon, the videos referred to above were
subsequently marked Exhibit Nos. 1 through 4 and attached
hereto.)

BY MS. PARKER:

Q Okay. When you show up, Mr. Koger is already
handcuffed. At that point did you believe that your life
was in danger?

A No.

Q Okay. The rest of the time that you
interacted with Koger, did you feel that your life was in
danger?

A No.

Q I'm sorry?

A No.

Q Okay. What about any of the other officers
around you while you were interacting with Koger? At the
time when you were present, was their life in danger?

A Not from Koger. Potentially from a traffic
accident that might come down the road but --

Q Not from Mr. Koger; is that true?

A Right.

(423) 876-4435 "Preserving The Record” (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting

 
10
ca
12
Ls
14
2
16
17
18
19
20
21.
22
23
24

29

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 53 of 73

 

 

33
Q Okay. There's a report that was done by

Brandon Bennett. Are you familiar with that?

A His use of force report --

Q I believe so. It's a report that --

A -- or response to resistance? I guess he
would have done an offense report too. Yes, I know that
he did some reports. I'm not familiar with which
particular one.

Q Okay. As sergeant, would you have been
responsible for signing off on that report?

A Yes.

Q Well, let me ask you this: Any of the reports
that Officer Bennett did that you would have had to sign
on as having reviewed, did they include a recitation of
what happened at the trunk of the patrol car with
Mr. Koger?

A I don't believe that any of his did.

Q Okay. Do you know why that would be?

A I don't know.

Q Would it have been your job to correct his
report if you saw something in there that was done
incorrectly?

A Yes, but I'm not positive I signed off on his
use of force in this incident. I may or may not have.

If you've got. it; I'll Took at it.

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
Sue Anne Vaughn Angel & Associates Court Reporting

 
10
Lak.
LZ
13
14
15
16
17
18
13
20
21
22
23
24

25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 54 of 73

 

 

 

 

54

Q Okay.

A If I don't sign it,.my lieutenant can sign it,

' who was also on the scene.

Q Okay. Did you yourself do a written use of
force report?

A No.

Q And why is that?

A Because at the time policy said that the
primary officer would do one and only, if felt necessary,
others would be done.

Q Who would have been the primary officer from
your point of view?

A Bennett.

Q Okay. Why did you consider him the primary
officer?

Bk Because he was the primary on the traffic stop
and first to go hands on with Mr. Koger.

Q Okay. Do you know Officer Cook? I think you
said that you do know him, Todd Cook.

A I do. I've known him for probably 18 years.

Q Okay. Do you know him through the fact that
y'all are both employed with the Hamilton County
Sheriff's Office?

A Yes, ma'am.

Q Do you consider him to be an honest person?

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
10
rd
12
13
14
Lo
16
17
18
Lo
20
21
Ze
ao
24
Zo

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 55 of 73

 

 

 

 

55

A Yes, ma'‘amn.

Q Did you talk to Officer Cook after
March 8th, 2017, about what had happened that night with
Mr. Koger?

A I talked to him on probably a couple of
different occasions.

Q Okay. What did you-all talk about?

A I kept it very short. I told him that I
appreciated his honesty and what he thought he saw, but
if he wasn't sure, he didn't need to say something like
that. And then another time I showed him the video from
Sergeant Cannon's car just so he would understand that
point of view of iti

Q Okay. And are you considered his superior?

A Rank-wise I am, but he's not in my chain of
command.

Q Okay. What about Officer Bennett? Did you
talk to him after March 8th, 2017, about the events of
that night?

A Unenunis

Q Is that a yes?

A Yes, ma'am. |

Q Okay. How many times did you talk to Officer
Bennett about it?

A Several.

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
LQ
id
Zz
13
14
LS
16
L7
18
19
20
eA
Ze
23
24
Zo

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 56 of 73

 

 

56
Q And what kind of things did you-all talk
about?
A He was upset that it even became an issue

because Koger was resisting so hard. Like I said,
Bennett is 250 pounds, and Koger is lifting him up off
the trunk.

He's like, what do they expect us to do? Just
back up and let him go and stuff to that effect.

Q Okay. It was just that same kind of
conversation that you had with him several times or were
there different topics?

A He said at one point that it would have
been -- it was a deadly force situation when Koger had a
gun, would probably have been a less problem with it if
he had shot him.

Q What about Officer Smith? Did you talk to him

after March 8th, 2017, about that occurrence?

A Not that I can remember, no memorable
conversation.
Q Okay. When you -- sorry I may skip around

now. I'm trying to make sure I've gotten everything.
When you were at the back of the trunk and you

say that Koger was resisting or continued resisting, I

guess, did you ask for any other officers to help other

than Officer Bennett, who was already assisting you?

 

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
Sue Anne Vaughn Angel & Associates Court Reporting
10
i
LZ
LS
14
LS
Le
17
18
19
20
ZA,
Ze
23
24

25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 57 of 73

 

 

57
A No.

Q Okay. Was there, in your mind, any exigency
about the situation that prevented you from asking for
help?

A I'm just not used to asking for help. We had
adequate officers to deal with him. There's only so many
officers you can put on a person. If you pile 20 on
them, everyone gets in each other's way.

Q Okay.

A And we were able to, with reasonable force,
accomplish the task that we were trying to do, which was
to pat him down and determine that he did not have any
weapons.

Q Okay. I think you mentioned in one of your
statements that you didn't want to take Koger to the
ground at the back of the trunk in order to effectuate
that pat-down; is that true?

A YES « |

Q And why is that?

A Well, there's two reasons: One, if someone's
resistance is coming from their feet, it's much easier
to -- if I can bring them up onto a table or a trunk of
the car, if I could get someone and pat them down and
their feet are hanging off the end and their hands are

handcuffed behind their back, there's very little they

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
Sue Anne Vaughn Angel & Associates Court Reporting

 
10
ad
2
Le
14
LS
16
L7
18
19
20
2.
22
23
24

29

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 58 of 73

 

 

58

can do to resist at that point, so he can't leverage
against anything. And if he's on the ground, he could
still leverage, try to roll, fight or whatever. I also
have some bad knee issues, feet issues and ankle issues.
It actually causes me significant pain to squat down.

Q Okay. So if he were laying on the ground, you
would have to be in a squatted position in order to
complete the pat-down?

A Right.

MS. PARKER: Okay. If I could have a break
just a second, I just want to step out and make sure I
haven't forgotten anything.

MR. HOSS: ° Sure.

MS. PARKER: I think we're close to being
done. |

MR. HOSS: Sure.

(Whereupon, a short break was had.)

BY MS. PARKER:

Q I just have a couple more questions,
Sergeant Carson.

When you were interacting with Phillip Koger
on March 8th, 2017, did you hear him complaining about
any certain injuries, pain in any certain areas?

A I remember him saying he couldn't breathe, but

I don't remember hearing any other complaints while he

 

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
Sue Anne Vaughn Angel & Associates Court Reporting
10
11
12
LS
14
15
16
L7
18
19
20
21
22
zo
24
25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 59 of 73

 

 

 

59
was on the scene with us.

Q Okay. What specific injuries, if any, did you
notice that he had?

A There was a pretty nasty laceration to his --
to the area of his left eye, I believe.

Q Was there a fair amount of blood on his face?

A Yes.

Q Okay. Did you notice any bruising or swelling
in any other areas?

A I don't remember any.

MS. PARKER: Okay. I think that's all I have.
MS. HAVLIK: You want to go ahead?
MR. EXUM: Go ahead.
EXAMINATION
BY MS. HAVLIK:

Q Sergeant Carson, my name is Gwen Havlik, and I
represent Lieutenant Lawson. He's one of the officers
from the Catoosa County Sheriff's Department. I just
have a few questions for you this morning.

Do you know Lieutenant Lawson?

A No.

Could you even pick him out of a lineup?

A No.

Q Okay. Do you remember seeing him there that
night?

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting

 
10
44
12
Lo
14
LS
16
17
18
19
20
21
22
23
24

25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 60 of 73

 

 

 

 

60

A I remember seeing a county lieutenant out
there that night that I assume was him.

Q And were you -- did you see him on any of the
videos, Exhibits 1 through 4, that we watched earlier?

A Not that I can identify.

Q Do you know whether Lieutenant Lawson was in a
position to intervene in the pat-down in any way?

A I don't know if he was or not.

Q Let's go back. At the trunk of the car after
the elbow strikes and after you crouched down to begin
the pat-down at Koger's ankles, at that point can you
take me through -- you said he started to kick?

A No, he didn't start to kick. As I started on
the pat-down on his ankles’ and started to work my way up,
he kind of hipped out a little with his hips trying to
create a gap and then started raising his torso up. And
when he did, being in the position I was, I just scooped
him up onto the trunk.

Q And at that point Bennett was on his left-hand
side?

A Bennett was on his right-hand side. I had
been on his left-hand side.

Q So Bennett is on his right-hand side and you
were -- you started his ankles more towards his left-hand
side?

(423) 876-4435 “Preserving The Record” (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
bye
12
13
14
LS
16
L7
18
19
20
21
ao
“3
24
25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 61 of 73

 

 

 

61
A Well, when I pat someone down, since Bennett
was holding his right side, I started at the center, but
I had started on his left leg with the pat-down, I
believe.
Q Now, is this -- I believe there was something
said to the effect of let's pat him down?
A LS...
Q And at that point is when you actually
crouched down to start at his ankle?
A YeOS:s
Q And you hadn't’ -- did you say anything to the
effect that you were going to -- let me just scoop him
up?
A No. It was just kind of a fluid situation,
and I reacted to his ped whence,
Q And you had to react quickly?
A Yes.
Q And there was no warning given that you would
need to do that?
A No.
MS. HAVLIK: Okay. I think that's all. I have.
EXAMTNATION
BY MR. EXUM:
Q Sergeant Carson, my name is Jim Exum. I'm the
attorney for Todd Cook.
(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting

 
10
i.
12
13
14
et
Le
17
18
13
20
21
22
23
24
ae.

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 62 of 73

 

 

 

 

62
When you arrived on the scene, did you see
Deputy Cook?

A I knew he was there, but I can't remember if I
saw him.

Q Okay. When Mr. Koger was at the back of the
vehicle and you were attempting to search him, did you
know where Deputy Cook was?

A I have no idea where he was.

Q Okay. I know you said earlier that Deputy
Cook is not in your chain of command; is that correct?

A Yes.

Q Were you the highest ranking officer on the
scene at that point?

A For Hamilton County Sheriff's Office, yes.

Q Okay. So would you have been in charge of
Mr. Cook or Deputy Cook at that point?

A Yes.

Q Okay. And you detailed this morning that
Mr. Koger was trying to raise up and trying to kick his
legs out while you were trying to search him; is that
right?

A Yes.

Q Okay. What would have happened to Deputy Cook
if he had tried to intervene while you were trying to get
compliance from Mr. Koger? Would there have been any

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
10
at
LZ
13
14
L5
16
Ly
18
19
20
21
we
23
24
25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 63 of 73

 

 

 

 

63
disciplinary issues?

A No. I mean, if he felt that the force wasn't
justified and he came over and got in, then, yes, but
no ==

Q Okay. I don't --

A -- just to come and help. If there's -- if
Bennett had his right side and I had his left side,
there's really nowhere for him to go if he did come over.

Q Okay. And do you know where he was at that --
Deputy Cook was at that point?

A I have no idea.

MR. EXUM: That's all I have. Thank you.
EXAMINATION
BY MR. STONE:

Q Just a couple here. My name is Kevin Stone.

I represent some of the Fort Oglethorpe officers.
Do you know Officer Floyd?

A No.

Q Do you know Officer Davis?

A No.

Q Do you know Officer Bagley?

A Huh-uh.

Q So you couldn't identify them if you saw any
of them?

A No

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
10
11
12
seed
14
LS
16
17
18
19
20
ei.
£2
a3
24
25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 64 of 73

 

 

 

64

Q Okay. So on the videos -- if you saw them on
the videos, you couldn't identify them?

A Huh-uh.

Q That's correct?

A Yes, that's correct.

Q Do you know whether any of them, Floyd, Davis
or Bagley, were in a position at any time while you were
patting down Mr. Koger at the back of the trunk there to
intervene?

A No.

MR. STONE: That's all I have.
REEXAMINATION
BY MR. EXUM:

Q I want to clarify one thing with you. You
said just a moment ago that if Bennett was on the right
side and you were on the left side, there was no place
for Deputy Cook to go?

A Yeah.

Q So would there have been any opportunity for
Deputy Cook to have intervened?

A No.

MR. EXUM: Okay. That's all I have.
REEXAMINATION
BY MS. HAVLIK:
Q One more just to clarify. I think off of
(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting

 
10
Lid
12
13
14
13
16
17
18
Ly
20
21
22
23
24
25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 65 of 73

 

 

65

Jim's question just a second ago, if you and Bennett are
on either side, would there have been an opportunity for
any officer to intervene?

A No.

MS. HAVLIK: That's all I have, I think.
MS. PARKER: I have a couple of follow-up
questions.
REEXAMINATION
BY MS. PARKER:

Q You've been asked several times if there was
an opportunity for anyone to intervene. When you're
asked the question, are you understanding that to mean
physically intervene, put their hands on Koger in some
way? Is that how you' £4" answering that question?

A Well, I didn't know -- I'm having trouble
taking that question, because I think the accusation on
some of them is that they didn't intervene me stopping
him resisting, if they're being sued for failure to
protect Koger.

Q So, for instance, if someone had -- I don't
want to call it command -- given a verbal command to you,
whether it was a command or not, a statement, hey, stop
or don't do that or calm down, you would have been able

to hear them; correct?

MS. HAVLIK: Object to form.

 

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
Sue Anne Vaughn * Angel & Associates Court Reporting
10
te 8
12
La
14
13
16
17
18
13
20
21
22
23
24

25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 66 of 73

 

 

66

A It depends. I mean, I was -- quite honestly,
I was in a bit of tunnel vision once we went to hands on.
That's why I can't say for sure who was where. When you
get into a critical incident, whether it be a fight or
getting shot at, time may slow down, speed up for you.
You're going to have audio distortion or audio exclusion,
which I think that night I had audio exclusion. I didn't
remember Koger saying anything at the back of the trunk.
But all the stuff between him and Bennett quit. And all
that that you can hear on the video, I did not hear that
hight.

Q (By Ms. Parker) Okay. But as far as you know,
there wasn't anything preventing anyone on the scene from
talking because you =

A Again, they could have talked or --

Q Okay. You had mentioned in response to
someone's question that you had to react quickly when you
were referencing putting him on the trunk. Why is it
that you had to react quickly?

A There are a@ couple of reasons: One, L"ve got
a -- at that point I'm at a great disadvantage when I'm
squatted down at someone ankles that they themselt are <—
I believe he's 6',3" and close to 200 pounds, Mr. Koger.
So had he have broke away from Bennett and I'm on the

ground, then I'm obviously a good soccer ball for him at

 

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
Sue Anne Vaughn Angel & Associates Court Reporting
10
Ld.
12
LS
14
LS
16
17
18
19
20
ook
22
Zo
24

25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page-67 of 73

 

 

67

that point. But on the other hand, when you're going to
move to scoot someone, you're doing it between the legs.
It's actually something that's used commonly in athletic
wrestling, middle school, high school and collegiate
wrestling. It's called a high crotch lift. You just
don't slide in there, because people know what's coming,
and they block it, twist or whatever.

He was already blocking and twisting and
trying to do what he could to keep from getting patted
down. So you have to move quickly to get in there
undetected or not show your intentions so he can't
deflect it.

Q Okay. t believe Mr. Exum asked a question and
characterized it as ielekitie his legs out. That wasn't
your testimony. Your testimony was not that he had tried
to kick you or anyone with his foot?

A No. He kicked his hips out. If I said
kicked, I meant kicked his hips out. He --

Q Okay. So -- go ahead.

A He would have the potential to kick while I
was down there.

Q Before being lifted up onto the trunk, both of
his feet stayed on the ground; is that true?

A Yes.

Q Okay. The high crotch lift that you're

 

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
Sue Anne Vaughn Angel & Associates Court Reporting
10
Lt
12
13
14
15
16
17
18
19
20
21
on
23
24

25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 68 of 73

 

 

 

 

68
talking about in wrestling, is that something you were
ever taught in any law enforcement training?

A I can't say. I've had a lot of defensive
tactics and hands-on training in law enforcement. I will
add, it doesn't have anything to do with grabbing
testicles. I know that's part of the accusation here,
and you don't do that. Your hand passes through between
the legs and goes up in the upper groin area just for a
LATE.

Q Okay. Earlier you mentioned that you have to
do that quickly so they don't know what's coming; is that
right?

A Yes, ma'am.

Q And you would agree with me that you have to
apply some amount of force in order to lift the
offender's body off the ground; is that true?

A Yes.

Q Okay. And I believe in your report it states
that -- well, where was your other hand?

A ‘I grabbed his left hip and balanced him and
slid him up on the trunk.

Q Okay. So was -- his left hip, was that with
your left hand, then?

A Uh-huh.

Q Did your left hand pick up any of his weight

(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting
10
ded
12
13
14
LS
16
17
18
19
20
21
ae
23
24

25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 69 of 73

 

 

 

69
off the ground or was it all from the groin area being
lifted?

A Probably all from the groin area -- well, no.
My left hand would have got some, and then Bennett would
have picked up some of the weight too being on his right
shoulder.

Q Okay. You mentioned about Mr. Koger's
testicles. Do you know whether you touched his
testicles?

A I know I touched them. In the pat-down, it's
not uncommon to touch them to know, yes, that's testicle;
no, there's no dope around them. It was through his
clothing. I did not squeeze them, but I did touch them.

Q Okay. And that would have been while he was
up on the trunk?

A Yes, ma'am.

MS. PARKER: That's all I have.
MS. HAVLIK: I don't have anything else.
MR. EXUM: I don't have anything else.
FURTHER THIS DEPONENT SAITH NOT.
(Signature reserved.)
(423) 876-4435 "Preserving The Record" (800) 298-3376

Sue Anne Vaughn Angel & Associates Court Reporting

 
22

a3

24

25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 70 of 73

 

Page/Line

70
ERRATA PAGE
I, SGT. GREGGORY THOMAS CARSON, the witness
herein, have read the transcript of my
testimony and affirm the same is true and
correct, to the best of my knowledge, with
the exception of the following changes noted

below, if any:

Change/Reason

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Greggory Thomas Carson
Sworn to and subscribed before me,
this the day of x 20195

 

Notary Public
My Comission expires:

 

 

(423) 876-4435
Sue Anne Vaughn

"Preserving The Record" (800) 298-3376
Angel & Associates Court Reporting
GD NM -

Oo ao JN WD oO fs

10
Ld.
12
LS
14
15
16
17
18
19
20
2
oe

23

24
25

Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 71 of 73

 

 

71
REPORTER'S CERTIFICATE
STATE OF TENNESSEE:
COUNTY OF HAMILTON:

I, Sue Anne Vaughn, Court Reporter, so
hereby certify that the foregoing deposition was
stenographically recorded by me as stated in caption;
SERGEANT GREGGORY THOMAS CARSON; pages 1 to 71,
inclusive, were reduced to typewriting under my direction
and supervision and the deposition is a true and correct
record, to the best of my ability, of the
testimony/evidence given by the deponent.

I further certify that I am not a relative
or employee or counsel of any of the parties to the
action in which thin dees teh was taken, and further
that I am Sok S elaine or employee of any attorney or
counsel employed by the parties hereto, nor financially
or otherwise interested in the outcome of the action.

All rates charged are usual and customary.

In witness whereof, I have hereunto

  

hand this 5th day of July, 2019.

Sue Anne Vaughn, LCR #346

 

and Notary Public.

My commission expires 5/9/2021.

 

 

(423) 876-4435 "Preserving The Record" (800) 298-3376
Sue Anne Vaughn Angel & Associates Court Reporting
Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 72 of 73

EXHIBITS

 
Case 4:18-cv-00053-HLM Document 199 Filed 04/17/20 Page 73 of 73

 

 
